Case: 15-10652      Document: 00513337079         Page: 1    Date Filed: 01/11/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-10652
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         January 11, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

HUSSAIN KAMAL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:10-CR-159-1


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Hussain Kamal was convicted of (1) attempted
enticement of a minor and (2) travel with intent to engage in a sexual act with
a minor. He was sentenced to concurrent terms of imprisonment of 235 months
and to a period of supervised release of life. He filed a motion in the district
court, invoking FED. R. CRIM. P. 35. The district court construed the motion as
an unauthorized successive motion under 28 U.S.C. § 2255 and transferred it


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10652      Document: 00513337079     Page: 2   Date Filed: 01/11/2016


                                   No. 15-10652

to this court pursuant to In re Epps, 127 F.3d 364, 365 (5th Cir. 1997). Kamal
has appealed the transfer order.
      Citing Castro v. United States, 540 U.S. 375, 382 (2003), Kamal contends
that the district court erred in construing his motion as a second or successive
§ 2255 motion without providing him with notice. Kamal complains that the
construction of his motion as a successive § 2255 motion made his filing futile,
and that the court’s method of disposing of the case was designed to remove
the case from its docket with a “minimum of effort” and did not serve the
interests of justice.   Kamal contends that the district court should have
liberally construed his motion as requesting relief under 28 U.S.C § 2241.
      We note initially that the issue raised in Kamal’s Rule 35 motion was
raised in his first § 2255 motion and was decided in the merits. Kamal had
already filed his first § 2255 motion, so the district court did not err in failing
to provide him with notice before construing the Rule 35 motion as a second or
successive § 2255 motion. See Castro, 540 U.S. at 382; Gonzalez v. United
States, 310 F. App’x 655, 656 (5th Cir. 2009). The fact that the district court’s
method of disposing of the case was expedient does not make it erroneous.
Kamal’s assertion in his brief that he should have been permitted to proceed
under § 2241 is expressed in a single conclusional sentence and is unsupported
by legal authority. Accordingly, the issue is not briefed sufficiently and has
been waived. See United States v. Thames, 214 F.3d 608, 611 n.3 (5th Cir.
2000). Kamal has not borne his burden of showing that the § 2255 remedy is
inadequate or ineffective. See Wesson v. United States Penitentiary Beaumont,
TX, 305 F.3d 343, 347 (5th Cir. 2002); Reyes-Requena v. United States, 243 F.3d
893, 904 (5th Cir. 2001).
      Because this appeal is frivolous, it is DISMISSED. We warn Kamal that
frivolous, repetitive, or otherwise abusive filings will invite the imposition of



                                        2
    Case: 15-10652   Document: 00513337079    Page: 3   Date Filed: 01/11/2016


                               No. 15-10652

sanctions, including dismissal, monetary sanctions, and restrictions on his
ability to file pleadings in this court and any court subject to this court’s
jurisdiction. To avoid the imposition of sanctions, Kamal should review any
pending appeals and actions and move to dismiss any that are frivolous.




                                     3